DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 05/03/2022.
In the instant Amendment: Claims 1, 8 and 15 have been amended and Claims 1, 8 and 15 are independent claims. Claims 1-2, 4-9, 11-16, and 18-20 have been examined and are pending. This Action is made FINAL.          
Response to Arguments
Applicants' arguments in the instant Amendment, filed on 12/09/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant Argues: Acar and Nannra fail to disclose “wherein the public key is published during an interval of time and the publication of the public key includes a sequence location within the immutable data structure that corresponds to the interval of time” of amended claim 1.  See Remarks at 8. 
The examiner respectfully disagrees because these arguments are not persuasive. 
Acar describes a method for constructing a hash-linked log-chain node (i.e., immutable data structure). For a particular node of the hash-linked log-chain, Acar’s method (1) derives a pair of asymmetric keys (private key and public key) during a time period (i.e., time interval) corresponding to a monotonically increasing counter associated with the node, (2) signs a metadata header that includes nonce, counter, and service instance (i.e., an indication of sequence location on the log-chain) using the generated private key, and (3) add the public key to the log-chain node header: 
In one set of embodiments, this metadata header can include the following information: 

Master key version (if applicable ) 
Epoch counter e ( if applicable ) 
Noncei 
Counterj 
Service instance identifier ( identifying service instance 102 ) 

Log chain library 112 can then digitally sign the contents of the log chain node ( e . g . , the hash , the log payload , and the metadata header ) using log key Kj , and add the resulting digital signature to the log chain node ( blocks 408 and 410 ).

With the asymmetric key approach, log chain library 112 can derive log key Kj , as a private key in a private key / public key pair. Log chain library 112 can also add the corresponding public key Kpub to the metadata header of the log chain node. [A]t the time of verifying the integrity of the log chain node [ ] service 114 can validate the node signature using publicly available public key Kpub. 

See Acar FIG. 4, ¶¶ [0044] – [0049], [0050] (emphasis added).
Thus, Acar teaches that a node on the log-chain is generated based on a counter and a pair of public/private keys that corresponds to the Counterj and its time interval. The private key then digitally signs the node’s metadata, which includes the counter information that can indicate a sequence location on the log-chain. Id. at ¶ [0062] (“At block 704, the log chain stitching task can order the identified log chains in terms of when they were created.”) (emphasis added). Finally, the public key is added (i.e. published) to the node’s header and can later decrypt and verify the authenticity of node’s digital signature. Accordingly, Acar teaches “wherein the public key is published during an interval of time and the publication of the public key includes a sequence location within the immutable data structure that corresponds to the interval of time” of amended claim 1. 
Furthermore, Nannra teaches generating a digital signature through encrypting a time stamp or hash of a timestamp with a private key, and then verifying (e.g., through decrypting) the digital signature with the corresponding public key. See Nannra FIG. 2B, ¶¶ [0022], [0026]. Thus, in contrast to Applicant’s assertions (Remarks at 8), the combination of Acar and Nannra teach determining a timestamp through a node’s digital signature. 
Applicant may amend the claims to include publishing public keys to an immutable data structure as corresponding to a “periodic time interval” (e.g., every ten minutes).  See Specification at ¶ [0036]. 
In conclusion, applicant’s argument are unpersuasive and the rejection of claim 1 is maintained. Similarly, rejection of independent claims 8 and 15, which recite similar matter to claim 1, is also maintained.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7, 8-9, 11-12, 14, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Acar et al. (“Acar,” US 20180337772, published Nov. 22, 2018) in view of Nannra et al. (“Nannra,” US 20180254841, published Sep 6, 2018). 
Regarding claim 1, Acar discloses a method comprising: 
generating, by one or more processors, a first key pair, wherein the key pair includes a public key and a private key (Acar FIG. 4, [0050]. With the asymmetric key approach, log chain library 112 can derive log key Kj, as a private key in a private key / public key pair. For example, in one set of embodiments, log chain library 112 can derive log key Kj, as an elliptical curve cryptography ( ECC ) private key with a corresponding ECC public key Kpub.); 
publishing, by the one or more processors, the public key of the first key pair to an immutable data structure (Acar FIGs. 2, 4, [0022]-[0023], [0050]. Log chain library 112 can then input the private log key K , and the contents of the log chain node to an asymmetric digital signature algorithm Asig in order to generate the node signature . Log chain library 112 can also add the corresponding public key Kpub to the metadata header of the log chain node (For “immutable data structure,” see FIG. 2 and [0022]-[0023]. Each node in the log chain comprises a digital signature of a hash of previous node’s data, metadata header, and log entry payload.]), 
wherein the public key is published during an interval of time and the publication of the public key includes a sequence location within the immutable data structure that corresponds to the interval of time (Acar FIG. 4, [0049] – [0050]. Log chain library 112 can then digitally sign the contents of the log chain node ( e . g . , the hash , the log payload , and the metadata header ) using log key Kj , and add the resulting digital signature to the log chain node ( blocks 408 and 410 ).With the asymmetric key approach, log chain library 112 can derive log key Kj , as a private key in a private key / public key pair. Log chain library 112 can also add the corresponding public key Kpub to the metadata header of the log chain node. [Note that log node contents/metadata includes counter information, which determines a unique set of private/public keys corresponding to that node. [0042], [0047]. Also, the log-chain can be sorted or ordered according to time-stamp or to a monotonically increasing counter. [0062].]);  
receiving, by the one or more processors, a first digital file for [timestamping] (Acar [0043]-[0049]. Once log key Kj , has been derived from service key Ki , log chain library 112 can assemble a log chain node that includes a hash of the previous log chain node created by library 112 ( if such a previous log chain node exists ) , the payload of log entry L , and a metadata header ( block 406 ) . Log chain library 112 can then digitally sign the contents of the log chain node ( e.g., the hash , the log payload , and the metadata header ) using log key Kj [may be with an asymmetric key], and add the resulting digital signature to the log chain node ( blocks 408 and 410 ).); 
signing, by the one or more processors, the first digital file with the private key of the first key pair (Acar FIG. 4, [0050]. With the asymmetric key approach, log chain library 112 can derive log key Kj, as a private key in a private key / public key pair. For example, in one set of embodiments, log chain library 112 can derive log key Kj, as an elliptical curve cryptography ( ECC ) private key with a corresponding ECC public key Kpub. Log chain library 112 can then input the private log key Kj , and the contents of the log chain node to an asymmetric digital signature algorithm Asig in order to generate the node signature); 
identifying, by the one or more processors, the sequence location of the public key of the first key pair published to the immutable data structure (Acar FIG.2, [0023]. Yet further, at the time the log entries written by a particular service instance 102 need to be audited / verified, log chain verification service 114 can retrieve the log chain created by service instance 102 from log store 106 and verify the digital signature of each node in the log chain ( blocks 218 and 220 ). In embodiments where the node was signed using an asymmetric ( private ) log key Kj , this can involve retrieving the corresponding public key (which may be included in the node header ) and executing a signature verification function using the public key); 
retrieving, by the one or more processors, a timestamp value of the first digital file (Acar [0062]. [T]his ordering step can be performed by sorting the log chains based on timestamps that may be included the log payloads. In another set of embodiments , this ordering step can be performed by sorting the log chains based on epoch counter e and nonce ; included in the node headers ( this approach assumes that nonce ; is an increasing counter ).); 
verifying, by the one or more processors, the [ timestamp] value based on a comparison of the [timestamp] value to the number of entries from an initial entry in the immutable data structure to the sequence location of the public key of the first key pair published to the immutable data structure (Acar FIG. 5, [0057], [0059]. Log chain verification service 114 can then derive log key Kj, using service key Ki , counterj, and Akdf (block 512), and compute a signature verification function corresponding to Amac using log key Kj , the content of node N , a computed hash of prior node N - 1 , and the stored signature of node N ( block 514 ) . If the signature verification function returns a successful result, log chain verification service 114 can determine that the integrity of node N is intact ( blocks 516 and 518 ). One way for log chain verification service 114 to establish the authenticity of this first public key is for key management service 108 (rather than log chain library 112) to generate the first public key for a service instance 102 at the time of deriving the instance’s service key and providing this public key, along with a public key certificate , to service instance 102. Then, at the time of verifying the log chain, log chain verification service 114 can retrieve the public key and corresponding certificate from the configuration node and verify that this key is owned by key management service 108.). 
Acar does not explicitly disclose: verifying, by the one or more processors, a timestamp value. 
However, in an analogous art, Nannra discloses a method, comprising: 
verifying, by the one or more processors, the timestamp value (Nannra FIG. 2B, [0022],  [0026]. In some implementations, the transaction module 112 synthesizes the digital signature by cryptographically signing the timestamp 26 , or a hash of the timestamp 26. In such implementations, the transaction module 112 stores the transaction 22a, and the timestamp 26a, in the transaction buffer 120 . In some implementations, the transaction module 112 verifies the authenticity of the timestamp 26a. For example , the transaction module 112 utilizes a public key associated with the second network node 110b to determine whether a digital signature associated with the timestamp 26a was generated with a private key corresponding with the public key.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Nannra with teachings of Acar to include the steps of: receiving a first digital file for timestamping, to provide users with a means for using a timestamp to verify the authenticity of block-chain nodes.  (See Nannra [0050]).  
Regarding claim 2, Acar and Nannra disclose the method of claim 1. Acar further discloses: 
 generating, by the one or more processors, a second key pair based, at least in part, on a pre-determined amount of time after the generation of the first key pair elapsing, wherein (i) the second key pair includes a second public key and a second private key and (ii) the second key pair is different than the first keypair (Acar FIG. 4, [0022], [0035]. Further , at the time each service instance 102 is ready to write a new log entry , log chain library 112 of the service instance can generate, from the service instance ' s service key Ki , a log key Kj that is specific to the log entry ( block 206 ) . In some embodiments, log key Kj , can be a private key in an asymmetric private key / public key pair. In some embodiments , rather than deriving service key Ki directly from master key Km at block 310 of workflow 300 , key management service 108 may derive service key Ki from an intermediary key referred to as an epoch key Ke . Epoch key Ke , may be derived from master key Km and renewed on a periodic basis , such as once a day , once a week , etc.);
 publishing, by the one or more processors, the public key of the second key pair to an immutable data structure (Acar FIGs. 4, [0050]. Log chain library 112 can then input the private log key K , and the contents of the log chain node to an asymmetric digital signature algorithm Asig in order to generate the node signature . Log chain library 112 can also add the corresponding public key Kpub to the metadata header of the log chain node), wherein the public key of the second key pair is stored sequentially in relation to the public key of the first key pair (Acar FIGs 2, 6, [0058] – [0059]. Turning now to block 602 of workflow 600 , log chain verification service 114 can retrieve the log chain node to be verified ( i . e . , node N ) from log store 106 . Upon retrieving node N , log chain verification service 114 can extract Asig and Kpub from the node ’ s metadata header ( block 604 ) . Log chain verification service 114 then compute a signature verification function corresponding to Asig using public key Kpub , the content of node N , a computed hash of prior node N - 1 , and the stored signature of node N ( block 606 ). One way for log chain verification service 114 to establish the authenticity of this first public key is for key management service 108 ( rather than log chain library 112 ) to generate the first public key for a service instance 102 at the time of deriving the instance’s service key and providing this public key, along with a public key certificate , to service instance 102 . Service instance can include this key management service generated public key and public key certificate in the first (i.e., configuration ) node of the log chain. If this verification is successful, log chain verification service 114 can conclude that the public key is authentic and proceed with its log chain verification processing); 
receiving, by the one or more processors, a second digital file [for timestamping] (Acar [0043]-[0049]. Once log key Kj , has been derived from service key Ki , log chain library 112 can assemble a log chain node that includes a hash of the previous log chain node created by library 112 ( if such a previous log chain node exists ) , the payload of log entry L , and a metadata header ( block 406 ) . Log chain library 112 can then digitally sign the contents of the log chain node ( e.g., the hash , the log payload , and the metadata header ) using log key Kj [may be with an asymmetric key], and add the resulting digital signature to the log chain node ( blocks 408 and 410 ).) after the pre-determined amount of time after the generation of the first key pair elapsing (Acar FIG. 4, [0035]. In some embodiments , rather than deriving service key Ki directly from master key Km at block 310 of workflow 300 , key management service 108 may derive service key Ki [from which public/private key pair Kj may be derived, see [0023]] from an intermediary key referred to as an epoch key Ke. Epoch key Ke , may be derived from master key Km and renewed on a periodic basis , such as once a day , once a week , etc.); and 
signing, by the one or more processors, the second digital file with the private key of the second key pair(Acar FIG. 4, [0050]. With the asymmetric key approach, log chain library 112 can derive log key Kj, as a private key in a private key / public key pair. For example, in one set of embodiments, log chain library 112 can derive log key Kj, as an elliptical curve cryptography (ECC) private key with a corresponding ECC public key Kpub. Log chain library 112 can then input the private log key Kj , and the contents of the log chain node to an asymmetric digital signature algorithm Asig in order to generate the node signature). 
The motivation is the same as that of claim 1 above. 3
Regarding claim 4, Acar and Nannra disclose the method of claim 3. Acar further discloses: wherein identifying the sequence location of the public key of the first key pair published to the immutable data structure is based on an address value generated when publishing the public key of the first key pair to the immutable data structure KILPATRICK TOWNSEND 71219292 1 (Acar FIGs 2, 6, [0058] – [0059]. Turning now to block 602 of workflow 600 , log chain verification service 114 can retrieve the log chain node to be verified ( i . e . , node N ) from log store 106 . Upon retrieving node N , log chain verification service 114 can extract Asig and Kpub from the node’s metadata header ( block 604 ) . Log chain verification service 114 then compute a signature verification function corresponding to Asig using public key Kpub , the content of node N , a computed hash of prior node N - 1 , and the stored signature of node N ( block 606 ). One way for log chain verification service 114 to establish the authenticity of this first public key is for key management service 108 ( rather than log chain library 112 ) to generate the first public key for a service instance 102 at the time of deriving the instance’s service key and providing this public key, along with a public key certificate , to service instance 102 . Service instance can include this key management service generated public key and public key certificate in the first (i.e., configuration ) node of the log chain. If this verification is successful, log chain verification service 114 can conclude that the public key is authentic and proceed with its log chain verification processing). 
Regarding claim 5, Acar and Nannra disclose the method of claim 1. Nannra further discloses wherein the first digital file is a hash function of a file to be timestamped (Nannra FIG. 3, [0030], [0032], [0038]. In some implementations , the ledger management module 150 utilizes a cryptographic hash function ( e . g . , SHA - 256 ) to generate a digest . The transactions 22 - 2 include respective transaction data 24 - 21 , 24 - 22 . . . 24 - 2n , and respective timestamps 26 - 21 , 26 - 22 . . . 26 - 2n. In some implementations , the method 400 includes synthesizing a digital signature by cryptographically signing the timestamp or a hash of the timestamp with a private key.). 
The motivation is the same as that of claim 1 above. 
Regarding claim 7, Acar and Nannra disclose the method of claim 3. Acar further discloses: wherein publishing the public key of the first key pair to the immutable data structure is a permissioned action (Acar FIGs. 4, [0050]. Log chain library 112 can then input the private log key K , and the contents of the log chain node to an asymmetric digital signature algorithm Asig in order to generate the node signature . Log chain library 112 can also add the corresponding public key Kpub to the metadata header of the log chain node). 
Regarding claim 8, claim 8 is directed to a computer program product corresponding to the method of claim 1. Claim 8 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 9, claim 9 is directed to a computer program product corresponding to the method of claim 2. Claim 9 is similar in scope to claim 2 and is therefore rejected under similar rationale. 
Regarding claim 11, claim 11 is directed to a computer program product corresponding to the method of claim 4. Claim 11 is similar in scope to claim 4 and is therefore rejected under similar rationale. 
Regarding claim 12, claim 12 is directed to a computer program product corresponding to the method of claim 5. Claim 12 is similar in scope to claim 5 and is therefore rejected under similar rationale. 
Regarding claim 14, claim 14 is directed to a computer program product corresponding to the method of claim 7. Claim 14is similar in scope to claim 7 and is therefore rejected under similar rationale
Regarding claim 15, claim 11 is directed to a computer system corresponding to the method of claim 1. Claim 15 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 16, claim 16 is directed to a computer system corresponding to the method of claim 2. Claim 16 is similar in scope to claim 2 and is therefore rejected under similar rationale. 
Regarding claim 18, claim 18 is directed to a computer system corresponding to the method of claim 4. Claim 18 is similar in scope to claim 4 and is therefore rejected under similar rationale. 
Regarding claim 19, claim 19 is directed to a computer system corresponding to the method of claim 5. Claim 19 is similar in scope to claim 5 and is therefore rejected under similar rationale. 
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Acar et al. (“Acar,” US 20180337772, published Nov. 22, 2018) in view of Nannra et al. (“Nannra,” US 20180254841, published Sep 6, 2018) and Burke et al. (“Burke,” US 20200076606, filed Aug. 31, 2018).  
Regarding claim 6, Acar and Nannra disclose the method of claim 1. Acar and Nannra do not explicitly disclose: wherein the private key of the first key pair is removed from additional use after a pre-determined amount of time after the generation of the first key pair has elapsed. 
However, in an analogous art, Burke discloses wherein the private key of the first key pair is removed from additional use after a pre-determined amount of time after the generation of the first key pair has elapsed (Burke [0024]. In some of these implementations, the key applet 206 may delete the blockchain private key 117 after a specified time and / or the digital wallet 216 may be configured to delete the blockchain private key 117 from the cache after use.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Burke with the teachings of Acar and Nannra to include the steps of: wherein the private key of the first key pair is removed from additional use after a pre-determined amount of time after the generation of the first key pair has elapsed, to provide users with a means for secure block-chain based transaction through deleting the private key after a pre-determined time. (See Burke [0024]). 
Regarding claim 13, claim 13 is directed to a computer program product corresponding to the method of claim 6. Claim 13 is similar in scope to claim 6 and is therefore rejected under similar rationale. 
Regarding claim 20, claim 20 is directed to a computer system corresponding to the method of claim 6. Claim 20 is similar in scope to claim 6 and is therefore rejected under similar rationale. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6  PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/EDWARD LONG/
Examiner, Art Unit 2439


/LUU T PHAM/               Supervisory Patent Examiner, Art Unit 2439